           Case 1:05-cr-00462-LTS Document 102 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES OF AMERICA,
                                                                      No. 5 CR 462-LTS
                                   Plaintiff,

                 -against-

JAMES LEWIS,

                                    Defendant.
-------------------------------------------------------x

                                                     ORDER

                 The Court has received and reviewed in its entirety Defendant’s August 9, 2021,

letter (docket entry no. 101) in which he alleges that the Government failed to provide him with

the requisite notice prior to his placement in the Treasury Offset Program (“TOP”). The Court

hereby directs the Government to file its response no later than September 3, 2021, stating its

positions as to the basis for Defendant’s placement in the TOP, whether the requisite notice was

provided to Defendant prior to his placement in the TOP, and whether Court intervention would

be appropriate here given that the Defendant’s term of supervised release has been terminated.

        SO ORDERED.

Dated: New York, New York
       August 25, 2021


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       Chief United States District Judge




LEWIS - ORD DEF LTR                                        VERSION AUGUST 25, 2021                          1
